UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 16, 2012 QUALSTAR CORPORATION (Exact name of registrant as specified in its charter) California 000-30083 95-3927330 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3990-B Heritage Oak Court, Simi Valley, CA (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(805) 583-7744 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Exhibit Index on page 3 1 Item 2.02Results of Operations and Financial Condition. On August 16, 2012, Qualstar Corporation issued a press release regarding results of operations and financial condition for the 2012 fourth quarter and year ended June 30, 2012.A copy of this press release is being furnished as Exhibit 99.1 to this Current Report on Form8-K. In accordance with General Instruction B.2 of Form 8-K, the information in this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liability of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description Press release of Qualstar Corporation dated August 16, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. QUALSTAR CORPORATION August 16, 2012 By: /s/Lawrence D. Firestone Lawrence D. Firestone Chief Executive Officer and President 2 EXHIBIT INDEX Exhibit Number Description Press release of Qualstar Corporation dated August 16, 2012 3
